DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Nicholas J. Gallo (Reg. no. 60,758) on April 20, 2021.
The application has been amended as follows: 
33. A tracking system comprising memory comprising instructions stored thereon and one or more processors coupled to the memory and configured to execute the stored instructions to:
obtain from a first tracker first positional information of a second tracker in a first reference frame of the first tracker, from the second tracker second positional information of the first tracker in a second reference frame of the second tracker and third positional information of a third tracker in the second reference frame, and from the third tracker fourth positional information of the second tracker in a third reference frame of the third tracker; 

determine, based on a combination of transformations including the first pose of the first tracker with respect to the second reference frame of the second tracker and the second pose of the second tracker with respect to the third reference frame of the third tracker, a rigid transformation of the first reference frame of the first tracker relative to the third reference frame of the third tracker; [[and]] 
output an error metric generated based on an additional degree of freedom above a minimum degrees of freedom required to determine a three-dimensional position, wherein the error metric comprises an indication of a quality of the rigid transformation and each of the first, second, and third trackers comprises at least two two-dimensional optical sensors collectively configured to detect the three-dimensional position with the additional degree of freedom[[.]]; and
output, to a display device, within one or more registered images of a patient to which one or more of the first, second, or third trackers is fixed, and based on the rigid transformation, an indication of one or more of a position or a trajectory of a surgical instrument to which another one or more of the first, second, or third trackers is fixed.

Claim 56 is cancelled. 

33, wherein the surgical instrument comprises one or more of a robotic arm, an end-effector of the robotic arm, or an object attached to one or more of the robotic arm or the end-effector of the robotic arm.

58. A method, comprising: 
obtaining from a first tracker first positional information of a second tracker in a first reference frame of the first tracker, from the second tracker second positional information of the first tracker in a second reference frame of the second tracker and third positional information of a third tracker in the second reference frame, and from the third tracker fourth positional information of the second tracker in a third reference frame of the third tracker, wherein each of the first, second, and third trackers comprises at least two two-dimensional optical sensors;
 determining, based on the first, second, third, and fourth positional information, a first pose of the first tracker with respect to the second reference frame and a second pose of the second tracker with respect to the third reference frame, wherein the first and second poses are overdetermined with more than six degrees of freedom as a result of the redundant at least two two-dimensional optical sensors; 
determining, based on a combination of transformations including the first pose of the first tracker with respect to the second reference frame of the second tracker and the second pose of the second tracker with respect to the third reference frame of the third tracker, a rigid transformation of the first reference frame of the first tracker relative to the third reference frame of the third tracker; [[and]] 
outputting an error metric generated based on an additional degree of freedom above a minimum degrees of freedom required to determine a three-dimensional position, wherein the ; and
outputting, to a display device, within one or more registered images of a patient to which one or more of the first, second, or third trackers is fixed, and based on the rigid transformation, an indication of one or more of a position or a trajectory of a surgical instrument to which another one or more of the first, second, or third trackers is fixed.

Claim 63 is cancelled.

64. The method according to claim [[63]]58, wherein the surgical instrument comprises one or more of a robotic arm, an end-effector of the robotic arm, or an object attached to one or more of the robotic arm or the end-effector of the robotic arm.

65. A non-transitory computer readable medium having stored thereon instructions comprising executable code that, when executed by one or more processors, causes the processors to: 
obtain from a first tracker first positional information of a second tracker in a first reference frame of the first tracker, from the second tracker second positional information of the first tracker in a second reference frame of the second tracker and third positional information of a third tracker in the second reference frame, and from the third tracker fourth positional information of the second tracker in a third reference frame of the third tracker, wherein each of the first, second, and third trackers comprises at least three light sources and at least two two- 
determine, based on the first, second, third, and fourth positional information and the known position of the at least two two-dimensional optical sensors, a first pose of the first tracker with respect to the second reference frame of the second tracker and a second pose of the second tracker with respect to the third reference frame of the third tracker, wherein the third reference frame is different than the first reference frame and the first and second poses comprise a three-dimensional position of the at least three light sources of the first and second trackers, respectively, and are overdetermined with more than six degrees of freedom as a result of the redundant at least two two-dimensional optical sensors; 
determine, based on a combination of transformations including the first pose of the first tracker with respect to the second reference frame of the second tracker and the second pose of the second tracker with respect to the third reference frame of the third tracker, a rigid transformation of the first reference frame of the first tracker relative to the third reference frame of the third tracker; [[and]] 
output an error metric generated based on an additional degree of freedom above a minimum degrees of freedom required to determine a three-dimensional position of the at least three light sources using the two two-dimensional optical sensors, wherein the error metric comprises an indication of a quality of the rigid transformation and the first tracker is not visible to the third tracker, and vice-versa, at a time at which the first, second, third, and fourth positional information is obtained[[.]]; and
output, to a display device, within one or more registered images of a patient to which one or more of the first, second, or third trackers is fixed, and based on the rigid transformation, an indication of one or more of a position or a trajectory of a surgical instrument to which another one or more of the first, second, or third trackers is fixed.

Claim 70 is cancelled.

71. The non-transitory computer readable medium of claim [[70]]65, wherein the surgical instrument comprises one or more of a robotic arm, an end-effector of the robotic arm, or an object attached to one or more of the robotic arm or the end-effector of the robotic arm.

Allowable Subject Matter
Claims 33, 35, 40, 51, 57-60, 62, 64-67, 69, and 71 (renumbered 1-15) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “obtain from a first tracker first positional information of a second tracker in a first reference frame of the first tracker, from the second tracker second positional information of the first tracker in a second reference frame of the second tracker and third positional information of a third tracker in the second reference frame, and from the third tracker fourth positional information of the second tracker in a third reference frame of the third tracker; determine, based on the first, second, third, and fourth positional information, a first pose of the first tracker with respect to the second reference frame and a second pose of the second tracker with respect to the third reference frame; determine, based on a combination of transformations including the first pose of the first tracker with respect to the second reference frame of the second tracker and the second pose of the second tracker with respect to the third reference frame of the third tracker, a rigid transformation of the  output, to a display device, within one or more registered images of a patient to which one or more of the first, second, or third trackers is fixed, and based on the rigid transformation, an indication of one or more of a position or a trajectory of a surgical instrument to which another one or more of the first, second, or third trackers is fixed” of independent claim 33 and analogous limitations of independent claims 58 and 65 in combination with intervening limitations.
Claims 35, 40, 51, 57, 59, 60, 62, 64, 66, 67, 69, and 71 have been indicated as allowable over the prior art of record at least due to their dependency upon an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/Primary Examiner, Art Unit 3793